Citation Nr: 0630436	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-43 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis, lung, 
and breathing problems to include as due to radiation and 
asbestos exposure.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to 
April 1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the 
aforementioned claims.  


FINDINGS OF FACT

1.  In January 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, that a withdrawal of his appeal for entitlement to 
service connection for asbestosis, lung, and breathing 
problems to include as due to radiation and asbestos 
exposure, is requested.

2.  The veteran's service medical records show that the 
veteran had bilateral hearing loss upon entrance into service 
in May 1971.  

3.  One month prior to retirement from service, the veteran's 
inservice audiometric examination showed hearing loss 
consistent with noise exposure.  

4.  The veteran's most recent VA examination of October 2003, 
found that the veteran's bilateral hearing loss is related to 
service and showed a continuous progression of high frequency 
hearing loss throughout his military career.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran for entitlement to service connection for 
asbestosis, lung, and breathing problems to include as due to 
radiation and asbestos exposure, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  Bilateral hearing loss was aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Due to the favorable findings in the claim of entitlement to 
service connection for bilateral hearing loss, it is 
unnecessary to do a full discussion on the duty to assist and 
notify.  

However, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, since there is a favorable claim in 
this regard, all questions as to the disability rating and 
appropriate effective date will be addressed by the RO upon 
implementation of the decision.  


II.  Dismissal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran has 
withdrawn his appeal for service connection for asbestosis, 
lung, and breathing problems to include as due to radiation 
and asbestos exposure and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


III.  Service Connection 

The veteran essentially contends that his exposure to noise 
during service while working with steel and guns has resulted 
in his current bilateral hearing loss.  He maintains that he 
had hearing loss prior to service, but that the exposure that 
he had to noise in service increased his hearing loss beyond 
the natural progression of the hearing loss.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
for sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See Under Secretary for Health 
letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Under these criteria, it is clear that the 
veteran currently has bilateral hearing loss, as shown by the 
VA 2003 audiometric results.

The veteran had hearing loss upon enlistment examination in 
April 1970.  At 4000 Hz, the veteran had 45dB in the right 
ear and 40 dB in the left ear.  During an audiogram in 
March 1975, the veteran underwent monitoring of his hearing.  
He acknowledged that he was exposed to gunfire and had worked 
in a noisy industry for five years.  He stated that he was 
provided ear protection occasionally and he was required to 
sign an acknowledgement that he had substantial hearing loss 
and must wear double hearing protection while working in a 
high noise area.  The veteran signed the acknowledgement.  

In August 1984, the veteran's hearing thresholds were the 
same as they were in May 1980 and were noted to be stable 
since at least February 1976.  His ability to hear 
conversation was excellent and he was instructed to continue 
to wear hearing protection.  In August 1989, his hearing loss 
was noted to be no more than normal.  By January 1990, there 
was no significant change.  In November 1990, the Report of 
Medical History showed a decrease in hearing that had been 
noticed initially in 1980.  In February 1993, there was a 
20dB or greater change (decrease) in hearing.  One month 
prior to his retirement, in March 1993, it was noted that the 
veteran had a significant threshold shift in his hearing 
which showed hearing loss consistent with noise.  

After service, the veteran underwent an October 2003 VA 
examination.  The examiner indicated that the veteran's 
medical records were reviewed.  The veteran noted that his 
hearing was monitored on a continuous basis in service and 
that he had annual hearing examinations since that time.  The 
VA examiner indicated that his diagnostic impression was that 
the veteran had bilateral high frequency neurosensory hearing 
loss which was directly related to his occupation as a steel 
worker in service.  The examiner indicated that the veteran's 
audiometric examinations showed a continuous progression of 
high frequency hearing loss throughout his military career.  

In December 2003, the veteran testified at a RO hearing 
before a hearing officer at the RO.  The veteran testified 
that he had hearing loss upon entrance into service and that 
he retired from service with additional hearing loss.  He 
also stated that he was not given hearing protection until 
the middle of his Navy career and believed that his 
preexisting hearing loss was aggravated.  

The veteran underwent a January 2006 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  The veteran 
related that he was in the Navy six to eight years prior to 
the Navy even talking about hearing conservation.  He was 
granted a waiver to stay in service with his hearing loss and 
it worsened throughout service.  He admitted that he 
continued to work in the steel industry since service, but he 
wears hearing protection always and undergoes hearing checks 
annually.  

In February 2006, the veteran was seen by Plez Tinsley, MD, 
for an annual hearing examination.  The veteran was noted to 
work for Structural Steel; works around a lot of hammers and 
welding, and loud noises; has hearing loss that goes back to 
the military; has hearing loss that progressed a little, 
nothing major; and was noted to have a 22 year service 
history.  He had complaints of ringing in the ears and 
hunting as a hobby.  It was noted that he wore hearing 
protection at work,  Dr. Tinsley's impression was that the 
veteran had neurosensorial hearing loss by audiometric 
testing performed in February 2006, which confirmed bilateral 
symmetrical noise loss in both ears.  The veteran submitted a 
statement with the medical report indicating that he had not 
shot a gun over a 22 caliber rifle in 12 years, and had not 
hunted in that time period.  

The service medical records reflected a significant threshold 
shift in the veteran's hearing, indicating an increase in 
hearing loss throughout his service career.  He was 
periodically checked for hearing loss, was instructed to wear 
double hearing protection, and was periodically examined for 
changes in his hearing.  After service, there still was a 
showing of hearing loss on examination after service.  It was 
noted that he continued to have hearing examinations, 
according to the veteran's testimony, and he continued to 
wear ear protection at work.  Although the February 2006 
private hearing examination did not indicate the source of 
the veteran's hearing loss, nor did the examination indicate 
if there was progression beyond the natural progress of the 
disease in service.  The 2003 VA examination clearly 
indicates a continuous progress of hearing loss throughout 
the veteran's military service.  The VA examiner also related 
that the hearing loss was due to noise exposure in service.  
It is clear that the veteran's hearing loss is more 
substantial at the end of his military career than it was 
upon entrance.  Also clear from the record is that although 
he did not have substantial hearing loss in the very 
beginning of his Navy career, there was a substantial 
threshold shift in his audiometric findings, by 1993.  

Based on the changes in hearing during service, the 
impression of the VA examiner indicating that the veteran's 
hearing loss was due to his military service, and the 


increase in hearing loss in service, even with the use of 
hearing protection, service connection as a result of 
aggravation is warranted.  



ORDER

The appeal for entitlement to service connection for 
asbestosis, lung, and breathing problems to include as due to 
radiation and asbestos exposure, is dismissed.

Service connection for bilateral hearing loss due to 
aggravation is granted.  






____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


